Citation Nr: 1207359	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  08-31 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and adjustment disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from April 1980 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Although the Veteran initiated an appeal of the initial ratings for residuals of a fracture of the left foot, athlete's feet, and a skin disorder of the left hand, on his VA Form 9, he limited his appeal solely to service connection for posttraumatic stress disorder (PTSD).

Although the RO framed the issue on appeal as being limited to PTSD, the Board has characterized the issue to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the Veteran also has been diagnosed with adjustment disorder, the Board has further characterized the issue as reflected on the title page.


FINDINGS OF FACT

1.  The Veteran was exposed to traumatic in-service stressors.  

2.  There is an approximate balance of favorable and unfavorable evidence as to whether the Veteran has an acquired psychiatric disorder, to include PTSD, due to his in-service stressors. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder, to include PTSD and adjustment disorder, have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

In light of the Board's favorable determination, no further discussion of VCAA compliance is needed at this time.  

Service Connection

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A § 1154(b) (West 2002); 38 C.F.R. § 3.304(f).

If, however, the Veteran did not serve in combat, or if the claimed stressor is not related to combat, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's testimony alone cannot establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a medical health professional based on post-service examination of the Veteran cannot be used to establish the occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

The Veteran contends that he has PTSD due to traumatic experiences during his service in Iraq.  His stressors include being under frequent mortar attacks, riding in convoys with the fear of IEDs (improvised explosive devices), seeing body bags, and occasionally seeing dead bodies.

Initially, the Board notes that the regulations pertinent to claims for service connection for PTSD were amended during the pendency of this appeal.  Effective July 13, 2010, the regulations governing adjudication of service connection for PTSD were liberalized, in certain circumstances, with respect to the evidentiary standard for establishing the required in-service stressor.  

Under the amended regulations, if a stressor claimed by the Veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed stressor.  38 C.F.R. § 3.304(f)(3).

"Fear of hostile military or terrorist activity" means that the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

In this case, the Veteran's reported stressors of being under frequent mortar attacks and riding in convoys with the fear of IEDs fall within the definition of "fear of hostile military or terrorist activity."  Moreover, his DD Form 214 reflects that he served in Iraq as a motor transport maintenance chief  and received the Navy Presidential Unit Citation.  The Board observes that the Navy Presidential Unit Citation is awarded for extraordinary heroism in action against an armed enemy.  Given the above, the Board finds that the Veteran was exposed to traumatic stressors during his service in Iraq and Kuwait.  The remaining question is whether the Veteran has PTSD due to such stressors.

The Veteran's service treatment records confirm that he served in Kuwait and Iraq.  A May 2003 post-deployment health assessment reflects that he participated in Operation Iraqi Freedom from February 2003 to May 2003 and that he did not see wounded, killed, or dead enemy soldiers; and he was not engaged in direct combat where he had to discharge his weapon; but that he felt that he was in great danger of being killed.  The examiner indicated that no referral was indicated, including for combat/operational stress reaction.  A July 2005 pre-deployment health assessment reflects that the Veteran was again to be deployed to Iraq in support of Operation Iraqi Freedom.  During his June 2006 retirement examination, he reported receiving counseling and having depression or excessive worry.  The examiner noted that the Veteran had sought private treatment for stress.

Post service, a January 2007 VA PTSD examination report reflects that the Veteran was deployed to Iraq on two occasions, in 2003 and in 2005.  He stated that he was not involved in any direct combat and the most distressing experience was frequent mortar attacks.  After examination, the psychologist stated that the Veteran does not meet the criteria for any diagnosis, but noted that his prognosis remains guarded as symptoms can have a later onset following difficult experiences.

A January 2008 VA mental health intake assessment report reflects that the Veteran did not disclose things that trouble him during the above examination.  He stated that his camp in Iraq often received mortar fire, he was numerous in convoys that were exposed to IEDs, and his camp received the bodies of soldiers killed in action, most of who were already in body bags but sometimes he saw the actual bodies.  After examination, the psychiatrist provided a diagnosis of PTSD which he indicated was due to combat operations.

An October 2008 VA psychiatry medication management note, authored by the above psychiatrist, reflects that the Veteran continued to meet the criteria for a diagnosis of PTSD.

A February 2009 VA psychologist note reflects a diagnosis of adjustment disorder with mixed anxiety and depression.  A PTSD group counseling note authored by a licensed clinical social worker later that day reflects a diagnosis of PTSD.

An April 2010 VA psychologist note reflects a diagnosis of adjustment disorder with mixed anxiety and depressed mood.

Most recently, an April 2011 VA examination report, authored by the psychologist who signed the February 2009 note, reflects that the Veteran did not report any PTSD symptoms and he did not meet the criteria for a mental health diagnosis.

Initially, the Board notes that the most recent medical evidence reflects that the Veteran does not have a psychiatric disorder.  However, as the Veteran had a diagnosed disability during the pendency of his claim, service connection criteria requiring a current disability have been satisfied.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Moreover, the psychologist who conducted the VA examination had previously diagnosed the Veteran with adjustment disorder with mixed anxiety and depression, and the psychologist did not reconcile her opinions or that of the other psychologist who also provided a diagnosis of adjustment disorder.  Thus, the Board finds the psychologist's opinion in the VA examination report to be of diminished probative value.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

Given the above, the Board finds that there is an approximate balance of favorable and unfavorable evidence as to whether the Veteran has a psychiatric disorder, to include PTSD, due to his in-service stressors.  On one hand, two psychologists have provided a diagnosis of adjustment disorder with no indication of a link between the disorder and service.  On the other hand, a psychiatrist and a licensed clinical social worker have provided a diagnosis of PTSD due to combat operations.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that his PTSD, diagnosed during the pendency of his claim, is related to his in-service stressors.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for PTSD is warranted.

To the extent the Veteran may assert a separate service connection claim for adjustment disorder or any other psychiatric disorder, the Board finds that any symptoms of adjustment disorder or any other psychiatric disorder are part and parcel of the service connection claim for PTSD granted herein, in accordance with Clemons, 23 Vet. App. 1, 5-6, and upon reference to the schedule of ratings for mental disorders that rates all mental disorders according to a general rating formula.  38 C.F.R. § 4.130  (2011).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and adjustment disorder, is granted, subject to the laws and regulations governing monetary awards.

____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


